Citation Nr: 0026848	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic right wrist 
pain, synovitis, post scaphoid fracture, ganglion cyst, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young







INTRODUCTION

The veteran had active military service from April 1991 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This matter was previously before the Board in July 1999 at 
which time it was remanded for additional development.

The veteran via his representative has raised the issue of 
painful scar associated with his right wrist disability.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, it is referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for chronic right wrist pain, synovitis, post 
scaphoid fracture, ganglion cyst is denied as a matter of 
law.  38 C.F.R. § 3.655 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(g) 
(1999).


Factual Background and Analysis

The record reflects the veteran failed to report for the VA 
examination scheduled in October 1999.




In November 1999 and May 2000 the RO issued a supplemental 
statement of the case wherein it advised the veteran of the 
consequences of failure to report for a medical examination 
in the absence of enumerated good causes. 

In May 2000 the local representative submitted a statement on 
the veteran's behalf including reference to his increased 
right wrist disability claim.  The statement contains no 
explanation of the veteran's failure to report for a 
scheduled VA examination, but asserts that the RO has enough 
medical evidence in lieu of a compensation examination to 
grant a higher evaluation of service connection than what has 
previously been granted.

In addition, the veteran responded to the supplemental 
statement of the case in June 2000 and contended also, as he 
has in the past, that VA had enough medical evidence in lieu 
of a compensation examination to grant a higher evaluation 
for his service-connected right wrist disability.  He was 
well aware of the previously scheduled examination, and it is 
clear that he chose not to report for it.

Based upon the foregoing, the Board is satisfied that the 
veteran failed to report to the scheduled examination without 
good cause.  See 38 C.F.R. § 3.655.  

The Board previously remanded the case for the purpose of 
affording the veteran a comprehensive examination without 
which his claim could not properly be considered.  The 
veteran has let it be known that he has no intention of 
reporting for an examination.

Therefore, the Board finds the veteran's increased rating 
claim for chronic right wrist pain, synovitis, post scaphoid 
fracture, ganglion cyst must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic right wrist pain, synovitis, post scaphoid fracture, 
ganglion cyst is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 

